DETAILED ACTION
This office action is in response to Patent Board Decision filed May 2, 2022 in regards to a non-provisional application filed May 21, 2014 claiming priority to provisional applications 61/840,098 filed June 27, 2013 and 61/826794 filed May 23, 2013. Claims 62-79 have been elected without traverse. Claims 80-85 have been withdrawn as non-elected. Claims 1-61 and 67-69 have been cancelled without prejudice. Claims 62-66 and 70-79 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended for the claims dated May 6, 2019 as follows: 
In regards to claim 80, line 2, change the phrase “… (2) a binder comprising … “ to - … (2) a binder precursor composition of claim 62 comprising … - .  
In regards to claim 84, line 2, change the phrase “… about 80, and … “ to - … about 80%, and … - .  
In regards to claim 85, line 2, change the phrase “… about 300, and … “ to - … about 300 ohm, and … - .  

Election/Restrictions
Claims 62-66 and 70-79 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 80-85, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 6, 2016 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 62-66 and 70-85 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The present claims are allowable over the closest references: Choi et al. (US 2004/0258991 A1). 
Choi et al. disclose an anode composition for a lithium battery, comprising an anode active material in an amount of 90 to 99 wt.%; a synthetic rubber binder in an amount of 0.1 to 4.0 wt%; a cellulose-based dispersing agent including carboxymethylcellulose (CMC), carboxyethylcellulose, aminoethylcellulose, oxyethylcellulose, or a mixture thereof is used in an amount of 0.1 to 4.0 wt%; and a water-soluble anionic polyelectrolyte used in an amount of 0.1 to 4.0 wt% and may be poly(meth)acrylic acid. Choi et al. furthermore disclose that the anode composition can be carbonaceous material and disclose the method of forming the composition by adding the mixture above with water.
	However, Choi et al. do not teach or fairly suggest the claimed binder precursor composition for use in preparation of a lithium ion battery comprising an ionizable water soluble polymer comprising carboxymethyl hydroxyethyl cellulose (CMHEC); and a redispersible powder comprising a protective colloid, an anticaking agent, and a latex polymer. Applicants demonstrate in the declaration of Goliaszewski filed November 2, 2017 that (a) the cellulose-based polymers of Choi et al. are not functionally equivalent to the CMHEC of the instant claims and (b) the CMHEC performs better than the cellulose-based polymers of Choi et al. wherein CMHEC unexpectedly improves the rheology and adhesion properties of electrode slurries for use in lithium ion batteries as shown in the charts of the declaration.  
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/Examiner, Art Unit 1763  

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763